DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Amendments were filed 11/24/20.  Claims 15-18 and 21-36 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukaguchi (JP 2007-044731 A, cited in IDS filed 4/29/20).
Regarding claim 28, Tsukaguchi teaches a continuous casting machine (fig 1-2) comprising:
	a ladle (ladle 6);

	a tundish funnel (injection pipe 1) positioned underneath the collector (figs 1-2), wherein the tundish funnel comprises an opening extending therethrough (figs 1-2, see opening through injection pipe 1), wherein the opening comprises a first portion having an inner diameter that narrows from a top end to a bottom end of the first portion (fig 1-2, see lower injection pipe 103 with an inner diameter at a top end of D1 which narrows to an inner diameter of D2 at the bottom end), wherein the opening comprises a second portion extending above the first portion (fig 1-2, see upper injection pipe 102), wherein the second portion is cylindrical such that an inner diameter of the second portion is continuous from a top end to a bottom end of the second portion (figs 1-2, note that the inner diameter of the upper portion 102 is continuous); and
	a tundish (tundish 4), wherein the tundish funnel is coupled to a lid of the tundish (figs 1-2, see injection pipe 1 coupled to tundish lid 5) such that the tundish funnel extends through the tundish lid and into the tundish (figs 1-2), wherein the first portion of the tundish funnel extends through the lid (figs 1-2, lower injection pipe 103 extends through the lid) such that the inner diameter of the first portion narrows from the lid of the tundish to the bottom end of the first portion (figs 1-2, inner diameter of portion 103 at the lid is D1 and narrows to D2 at the bottom end of portion 103), and wherein the second portion of the tundish funnel is positioned above the lid (figs 1-2, upper injection pipe 102 is above the lid).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-18, 23, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ovsec (CA 1064675 A, previously cited) in view of Blum (US 5,173,198, previously cited), Richaud (US 2004/0100002, previously cited), and Ulstad (US 3,091,265, previously cited).
Note that the document Ovsec (CA 1064675 A) is already in the file wrapper and was provided by applicant as the translation for AT 346512 B cited in the IDS filed 2/24/19.
Regarding claim 15, Ovsec teaches a continuous casting machine (p.2 lines 1-2, continuous casting) comprising:
	a ladle (ladle 1);
	a collector (nozzle 2), wherein the collector comprises a collector opening extending therethrough (implied as reference (2) is a nozzle from which a stream of molten metal emerges, thereby suggesting an opening from the ladle through the nozzle for pouring of the molten metal);

	a tundish (tundish 4), wherein the tundish funnel is coupled to a lid of the tundish (fig 1, p.5 lines 5-25, any convenient means to hold the tube in position, such as being supported by a suitable frame or the like resting on the upper edge of the tundish, or on the tundish roof) such that the tundish funnel extends through the tundish lid and into the tundish (fig 1, p.5 lines 5-25, base of the tube should extend at least to the surface of the molten metal).
	Ovsec is quiet to wherein a top portion of the collector opening comprises a cylindrical cross-section adjacent to a shelf, wherein an intermediate portion of the collector opening comprises a transitional opening that tapers from the shelf to a bottom portion of the collector opening comprising a cross-shaped cross-section.
	Blum discloses improved devices for use in tapping liquid metal from a metallurgical container into another container (col 1 lines 5-10), such as refining converters, treatment furnaces, transfer ladles, and continuous casting tundishes (col 1 lines 10-25).  Blum’s device includes an elongated discharge member having an upper end and a lower end, said discharge member defining a discharge channel therethrough (see col 7 lines 20-31, claim 1).  The upper end of said discharge member has a profiled cross section shape that is substantially circular in one embodiment (col 8 lines 37-40, claim 9, figures 2-3, col 6 lines 43-65), whereas the underlying part which reaches down to the outflow level has a cross shaped cross section (col 6 lines 53-65, fig 3, also described in the specification as star shaped having four branches).

	The combination of Ovsec as modified by Blum is quiet to the cylindrical cross-section being adjacent to a shelf, and further including an intermediate portion of the collector opening being a transitional opening that tapers from the shelf to the bottom portion of the collector opening.
	Richaud teaches a refractory article for use in casting a stream of molten steel through a bore from a first metallurgical vessel to a second metallurgical vessel or mold (paragraph [0023]) and recognizes the prior art issues regarding precipitation and clogging of the bore (paragraph [0005]).  Richaud discloses including to the refractory article, a perturbation at or near an inlet (paragraph [0012]), which reduces precipitation at the inlet and promotes smoother flow of the stream of molten metal through the bore (paragraph [0012]).  In figure 1 and paragraph [0029], the nozzle is shown as having an inner surface with an opening (inlet 4) which is a cylindrical cross-section, adjacent to a shelf (first perturbation 6), wherein an intermediate portion of the opening comprises a transitional opening (second perturbation 7) that tapers from the shelf to a bottom portion of the collector opening (fig 1, paragraph [0029]).
	In view of the teachings of Richaud, it would have been obvious to one of ordinary skill in the art to include perturbations in the collector opening of the combination of Ovsec and Blum, such as including a shelf and a tapering intermediate portion, as Richaud discloses said perturbations would cause non-laminar flow at the boundary layer to prevent precipitates which would lead to clogging, while not substantially affecting the rest of the flow through the bore (paragraph [0028]).

Ulstad teaches providing a sealed union for the bottom port of the ladle and the top inlet opening of a casting chamber which does not require accurate alignment (col 1 lines 20-25), by providing a set of sealing and bearing rings which are adapted to be engaged and compressed by a bearing collar on the bottom of a ladle when the ladle is lowered from a position above the chamber (col 1 lines 25-35).  Ulstad shows a neck (12) extending from vessel (10), and sealing a teeming ladle (27) with its bottom port (28) in alignment with the neck (12), as seen in figure 2 (col 2 lines 1-15), through use of bearing rings (19, 23, and 24) and compressing the sealing rings (22, 25, and 26, col 2 lines 1-15).   Note that Ulstad shows (fig 2) a nozzle (28) that extends through the ladle (27) such that a bottom portion of the nozzle is disposed below the ladle (fig 2, bottom port 28 of nozzle extends below the bottom surface of ladle 27).  The claimed coupling is met by the bearing rings (19, 23, 24), the sealing rings (22, 25, 26), the bearing collar (30), and the short neck (29).  The top surface of the short neck is positioned against a bottom surface of the ladle (fig 2), and that the bottom portion of the nozzle is spaced away from the inner surface of the short neck (fig 2).
It would have been obvious to one of ordinary skill in the art to modify the combination of Ovsec, Blum, and Richaud so as to include a coupling, such as the sealed union of Ulstad including bearing rings, sealing rings, collar and short neck, between the tundish and the ladle such that a top surface of the sealing ring is positioned against a bottom surface of the ladle, and that the nozzle 

Regarding claim 16, the combination teaches the tundish funnel is operable to seal the tundish with the ladle (functional limitation, MPEP 2114(I), note combination, where Ulstad teaches of sealing a ladle to the neck of the vessel through use of sealing rings, col 2 lines 1-15).

	Regarding claim 17, the combination teaches a diameter of the top portion of the opening of the tundish funnel is larger than a diameter of the cross-shaped cross-section of the collector opening (Ovsec shows the opening at the top portion of the tundish funnel being larger than a diameter of the collector, fig 1, p.4 lines 1-15, size of tube may vary).

Regarding claim 18, the combination teaches a compressible ring is positioned between the tundish funnel and the ladle (see combination including the sealing rings of Ulstad, where the sealing ring 26 is compressed, fig 1-2, col 2 lines 1-15).

	Regarding claim 23, the combination teaches the cross-shaped cross-section comprises rounded corners (Blum, fig 3, note col 3 lines 10-25, where during operation these shapes round off by themselves due to erosion, or that during manufacturing the basis parts can be rounded off).

	Regarding claim 27, the combination teaches the opening of the tundish funnel comprises a first portion that is substantially cylindrical and a second portion positioned below the first portion that is tapered to narrow to a bottom end of the tundish funnel (see fig 1 of Ovsec, note that the first portion of the tundish funnel is considered as the portion above the tundish, whereas the second portion is considered the portion that extends into the tundish, so that the second portion is below the first portion, the first portion is considered to be substantially cylindrical (shown as tapering, but still considered as substantially cylindrical), and that the second portion is shown to be tapering, see Ovsec p.3 lines 17-27 where the tube may have a constant cross-section or may taper, and the tube may be cylindrical, alternatively note MPEP 2144.04(IV)(B), where changes in shape have been found obvious absent persuasive evidence that the particular configuration was significant).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ovsec as modified by Blum, Richaud, and Ulstad as applied to claim 15 above, and further in view of Schurmeier (US 4,615,471, previously cited).
Regarding claim 21, the combination of Ovsec as modified by Blum, Richaud, and Ulstad suggest the ladle comprises a slide gate (see Blum, col 1 lines 15-25, slide gate valves used for teeming the liquid metal), but is quiet to the specific structure of the slide gate having an opening, movable to selectively align the opening of the slide gate with a ladle nozzle, and that the collector is coupled with the slide gate such that the collector opening is aligned with the opening of the slide gate.
However, the use of a ladle nozzle, slide gate, and collector nozzle, with the slide gate movable to selectively align the openings, is known in the art, such as shown in Schurmeier.  Schurmeier discloses (fig 1, col 3 lines 25-47) a ladle nozzle (22) aligned with an opening of the slide plate (28) which is aligned with opening of the collector nozzle (32).
 KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  MPEP 2143(I)(A).  Note that Schurmeier’s slide gate mechanism is further provided with reinforcement and can have two openings so as to be turned around and reused, effectively doubling the life of the slide gate (col 3 lines 35-50, col 1 lines 40-55).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ovsec as modified by Blum, Richaud, Ulstad, and Schurmeier as applied to claim 21 above, and further in view of Shapland (US 4,415,103, previously cited).
Regarding claim 22, the combination of Ovsec as modified by Blum, Richaud, Ulstad, and Schurmeier is quiet to the top portion of the collector opening comprises a larger diameter than the opening of the slide gate.
Shapland teaches a sliding gate valve (abstract) where the openings (145) in the pour tube (144) and (149) in plate (148) are preferably formed of a diameter slightly greater than that of the slide plate orifice in order to permit metal drainage from the passage upon throttling the valve to a fully closed condition (fig 2, col 6 lines 25-40).
It would have been obvious to one of ordinary skill in the art to form said collector opening to have a larger diameter than the opening of the slide gate in order to permit drainage from the passage upon throttling the valve to a fully closed condition.

Claims 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ovsec as modified by Blum, Richaud, and Ulstad as applied to claim 15 above, and further in view of Hanse (US 8,127,972, previously cited).
Regarding claims 24-26, the combination is quiet to an outer surface of the collector narrows from a top end of the collector to a bottom end of the collector (claim 24); the outer surface narrows at an angle from about 10 degrees to about 45 degrees (claim 25); and a first portion of the outer surface of the collector narrows at a first angle and a second portion of the outer surface of the collector narrows at a second angle that is different than the first angle (26).
	Hanse teaches a pouring nozzle for the transfer of molten metal from a ladle to a tundish (col 1 lines 30-36), showing an outer surface of the nozzle narrowing from a top end to a bottom end (see figs 2-3), the outer surface narrows at an angle from about 10 degrees to about 45 degrees (col 3 lines 15-30, 20 to 80° degrees encompasses applicant’s claimed range, MPEP 2144.05(I), note the preferred angle of 45° in col 3 lines 38-45 is at an endpoint of applicant’s range), and a first portion of the outer surface narrows at a first angle and a second portion narrows at a second angle that is different from the first angle (see figs 2-3, note portion 5 narrows at a different angle than portion 3).
	It would have been obvious to one of ordinary skill in the art to modify the exterior surface of the collector nozzle to have the shape disclosed in Hanse, as Hanse discloses that the particular angle gives good results as to the cracking resistance and the stress pattern (col 3 lines 35-45), as nozzles during insertion or removal are subjected to flexural stresses which may form cracks (col 2 lines 60-67).

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ovsec in view of Tsukaguchi.
Regarding claim 28, Ovsec teaches a continuous casting machine (p.2 lines 1-2, continuous casting) comprising:

	(b) a collector (nozzle 2) coupled to a bottom portion of the ladle (figs 1-3), wherein the collector comprises a collector opening extending therethrough (implied as reference (2) is a nozzle from which a stream of molten metal emerges, thereby suggesting an opening from the ladle through the nozzle for pouring of the molten metal);
	(c) a tundish funnel (fig 1, protective tube 10) positioned underneath the collector (fig 1, shown underneath nozzle 2), wherein the tundish funnel comprises an opening extending therethrough (fig 1, see opening), wherein the opening comprises a first portion (fig 1, portion of protective tube 10 below the roof of tundish) having an inner diameter that narrows from a top end to a bottom end of the first portion (fig 1, protective tube 10 is tapered such that the inner diameter narrows from a top end to a bottom end), wherein the opening comprises a second portion extending above the first portion (fig 1, note portion of protective tube 10 above the roof of the tundish is a second portion extending above the first portion), wherein an inner diameter of the second portion is continuous from a top end to a bottom end of the first portion (fig 1, note that the inner diameter is continuous between the first and second portion); and
	(d) a tundish (tundish 4), wherein the tundish funnel is coupled to a lid of the tundish (fig 1, p.5 lines 5-25, any convenient means to hold the tube in position, such as being supported by a suitable frame or the like resting on the upper edge of the tundish, or on the tundish roof) such that the tundish funnel extends through the tundish lid and into the tundish (fig 1, p.5 lines 5-25, base of the tube should extend at least to the surface of the molten metal), wherein the first portion of the tundish funnel extends through the lid (fig 1, portion of protective tube 10 through and below the roof is the first portion) such that the inner diameter of the first portion narrows from the lid of the tundish to the bottom end of the first portion (fig 1, protective tube 10 is tapered) and wherein the second portion of 
	Ovsec is quiet to the second portion being cylindrical.
	Tsukaguchi teaches arranging an injection tube (1) between a ladle (6) and a tundish (4), the injection tube supported on the tundish lid (5) as shown in figs 1-2.  Tsukaguchi’s injection tube includes a lower injection tube (103) which is positioned below the lid and an upper injection tube (102) positioned above the lower injection tube and above the lid (figs 1-2).  Tsukaguchi shows that the upper injection tube is cylindrical, and that the lower injection tube has an inner diameter that narrows from the lid (D1) to a reduced diameter at the bottom end (D2) (fig 1-2).
	It would have been obvious to one of ordinary skill in the art to modify the shape of the protective tube of Ovsec, such that the portion above the roof is cylindrical, as said cylindrical shape is known in the art, as shown in Tsukaguchi, and that Ovsec recognizes that the shape may be of any convenient shape and that both cylindrical and tapered shapes are known (p.3 lines 17-27), and that changes in shape have been held to be a matter of choice absent persuasive evidence that the particular configuration was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  MPEP 2144.04(IV)(B).

Claims 29-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ovsec as modified by Tsukaguchi as applied to claim 28 above, and further in view of Ulstad.
Regarding claim 29, Ovsec suggests that the protective tube can be supported by a suitable frame or the like resting on the upper edge or roof of the tundish (p.5 lines 18-25), but is quiet to an annular flange extending outward from the second portion of the tundish funnel.
	Ulstad shows a union or joint between vessels, such as for making a sealed connection between a teeming ladle and a cooperating vessel (col 1 lines 5-15).  A funnel-tube (14) is shown beneath the 
	As Ovsec suggests the protective tube can be supported by a suitable frame or other means, it would have been obvious to one of ordinary skill in the art to include to the protective tube, an annular flange, such as the ring (15) as disclosed in Ulstad at the top portion of the funnel, which together with rings (13) and (16) can removably support the funnel-tube.

	Regarding claim 30, the combination teaches the tundish funnel is coupled to the lid of a tundish by positioning the annular flange on a top surface of the lid such that the first portion of the tundish funnel extends through an opening of the lid and into the tundish (see combination, note Ovsec where the tundish funnel extends through an opening of the lid and into the tundish (fig 1), and note the combination to include an annular flange or ring (Ulstad) as the frame of Ovsec so as to support the tube).

	Regarding claim 31, the combination teaches a support extending beneath the annular flange to provide support for the tundish funnel (see combination, note Ulstad shows the mounting assembly for the funnel-tube comprises a ring (15) which is treated as an annular flange, and a ring (13) on the upper portion of the neck, which would correspond to the claimed support ring).

Regarding claim 32, the combination of Ovsec as modified by Tsukaguchi is quiet to further comprising at least one ring positioned between the tundish funnel and the collector to fluidly seal the tundish funnel with the collector.

It would have been obvious to one of ordinary skill in the art to modify the combination of Ovsec and Tsukaguchi so as to include the sealing structure of Ulstad including bearing rings and sealing rings, between the tundish and the ladle, as Ovsec recognizes the general principle of avoiding exposure of the molten metal to atmospheric oxidation which may adversely affect the quality of the cast metal (p.2 lines 14-21), and that Ulstad teaches an improved seal that guards against the entrance of air through the joint between the ladle and vacuum chamber that ensures thorough degassing of the metal being poured, and that said seal requires no operation other than lowering the ladle from above (col 2 lines 25-40).

	Regarding claim 33, the combination teaches the at least one ring is positioned about the second portion of the tundish funnel (note Ovsec, where the second portion of the tundish funnel is considered the portion of the funnel extending above the tundish, note Ulstad, figs 1-2, where the bearing rings and the sealing rings are positioned about the neck of the vessel which extends above the vessel).

	Regarding claim 34, the combination teaches a first ring is positioned about the second portion of the tundish funnel and extends upward above the second portion (note combination, Ulstad’s bearing .

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ovsec as modified by Tsukaguchi as applied to claim 28 above, and further in view of Andrzejak et al (US 3,749,387, previously cited).
Regarding claim 35, the combination is quiet to the tundish funnel comprises one or more hooks extending outwardly from the tundish funnel.
Andrzejak et al teaches of a conventional bottom-pour vessel (10) and receiving vessel (12) both of which are refractory lined for containing molten metal (fig 1, col 2 lines 1-5).  In figure 3, a shroud plate (35) is permanently affixed to a lower refractory tube (36), the tube (36) may extend into the receiving vessel (38) as far as desired (col 2 lines 37-45).  Eyelets (39) are provided so that the gate and the tube can be manually lifted and changed (col 2 lines 45-55).
It would have been obvious to one of ordinary skill in the art to provide eyelets to the tundish funnel of Ovsec, so as to provide a means for the tundish funnel to be lifted and replaced when necessary.

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ovsec in view of Ulstad.

	(a) a ladle (ladle 1);
	(b) a collector (nozzle 2) coupled to a bottom portion of the ladle (figs 1-3), wherein the collector comprises a collector opening extending therethrough (implied as reference (2) is a nozzle from which a stream of molten metal emerges, thereby suggesting an opening from the ladle through the nozzle for pouring of the molten metal);
	(c) a tundish funnel (fig 1, protective tube 10) positioned underneath the collector (fig 1, shown underneath nozzle 2), wherein the tundish funnel comprises a first opening extending therethrough (fig 1, see opening), and
	(d) a tundish (tundish 4), wherein the tundish funnel is coupled to a lid of the tundish (fig 1, p.5 lines 5-25, any convenient means to hold the tube in position, such as being supported by a suitable frame or the like resting on the upper edge of the tundish, or on the tundish roof) such that the tundish funnel extends through the tundish lid and into the tundish (fig 1, p.5 lines 5-25, base of the tube should extend at least to the surface of the molten metal).
	Ovsec is quiet to a first ring being positioned about the tundish funnel, wherein the first ring is rigid, wherein a second ring is positioned above and adjacent to the first ring and extends to a bottom portion of the ladle about the collector, wherein a second opening is formed through the first and second rings such that an inner diameter of the second opening is continuous through the first and second rings, wherein the second ring is resilient such that the second ring is configured to compress when the ladle is lowered onto the second ring.
Ulstad teaches providing a sealed union for the bottom port of the ladle and the top inlet opening of a casting chamber which does not require accurate alignment (col 1 lines 20-25), by providing a set of sealing and bearing rings which are adapted to be engaged and compressed by a 
It would have been obvious to one of ordinary skill in the art to include the sealing structure of Ulstad, including bearing rings and sealing rings, between the tundish and the ladle such that the sealing ring extends to a bottom portion of the ladle, as Ovsec recognizes the general principle of avoiding exposure of the molten metal to atmospheric oxidation which may adversely affect the quality of the cast metal (p.2 lines 14-21), and that Ulstad teaches an improved seal that guards against the entrance of air through the joint between the ladle and vacuum chamber that ensures thorough degassing of the metal being poured, and that said seal requires no operation other than lowering the ladle from above (col 2 lines 25-40).

Response to Arguments
Applicant's arguments filed 11/24/20 have been fully considered but they are not persuasive.

The examiner disagrees.  Although applicant interprets outlet lower part B of Tsukaguchi as corresponding to the claimed first part, note that the rejection interprets the lower injection pipe 103 (shown in figure 2, corresponding portion in figure 1), as the claimed first part.  The portion of the injection pipe corresponding to reference 103 is shown extending through the lid, and at the lid, the inner diameter of said portion is D1, whereas at the bottom end, the inner diameter is D2, thus narrowing from the lid to the bottom end.
With respect to the rejection of independent claim 15, applicant argues that Ovsec fails to disclose that the nozzle 2 extends through the ladle 1.  Applicant further argues that Ovsec fails to teach a coupling extending between the ladle and the tundish funnel, and that Ovsec teaches away from providing a coupling as figure 1 shows a space between the tube 10 and nozzle 2.
Note that the rejection is based on a combination of references.  Although Ovsec does not explicitly show the details of the nozzle (whether it extends through the ladle), such nozzles are known in the art, as shown in Ulstad.  Ovsec’s lack of a disclosure of a coupling is not a teaching away from the use of a coupling or shroud.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Note that “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). MPEP 2123(II).  Note that Ovsec recognizes that quality may be adversely 
Applicant argues that Ulstad fails to make up for the deficiencies of Ovsec, as Ulstad fails to disclose a collector extending through the ladle 27 such that a bottom portion of the collector is disposed below the ladle 27, and that a bottom portion of the collector extends within rings 19, 22, 23, 24, 25, 26 to space an inner surface of the coupling away from the outer surface of the collector.
The examiner disagrees.  Note the new interpretation of Ulstad taken above to meet applicant’s claims.  The claimed “coupling” is met by the rings 19, 22, 23, 24, 25, 26, 30, and the short collar 29.  The top surface of the short collar 29 abuts the bottom surface of the ladle 27.  The collector 28 thus extends through the ladle 27, a bottom portion of the collector 28 is disposed below the bottom surface of ladle 27, and is spaced from the inner surface of the coupling (spaced away from inner surface of short collar 29).
Regarding claim 28, applicant argues that Ovsec only discloses that the tube may either be of constant cross-section or may taper, failing to disclose a tube have differently shaped portions, such as a cylindrical portion above a tapered portion.  Applicant argues that Tsukaguchi fails to make up for this deficiency.
As noted above in the response to applicant’s arguments directed to Tsukaguchi, Tsukaguchi discloses the claimed structure.  Although Ovsec is quiet to the specific structure, Ovsec recognizes that any convenient shape may be used and that both cylindrical and tapered shapes are known.  Note that changes in shape have been held to be a matter of choice absent persuasive evidence that the particular configuration was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). MPEP 2144.04(IV)(B).

	The examiner disagrees.  Note that the claimed second opening is “formed through the first and second rings.”  The second opening of the prior art can be construed as the inner diameter of the ring 24 of Ulstad, which would be an opening formed through ring 24 and ring 26, as the inner diameter is within both rings.  The inner diameter of this opening is continuous through the first and second rings, as the inner diameter of ring 24, construed as the second opening, is continuous.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749.  The examiner can normally be reached on 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735